Exhibit SEVERANCE AGREEMENT This Severance Agreement (the “Agreement”) is entered into as of May 23, 2008between China Direct, Inc., a Florida corporation (the “Company”) and Lazarus Rothstein (“Employee”). WHEREAS, the Company desires to employ Employee as its Vice President, Secretary and General Counsel and Employee desires to serve in such capacity on behalf of the Company. NOW, THEREFORE, in consideration of the promises and of the mutual covenants and agreements hereinafter set forth, the Company and the Executive hereby agree as follows: 1.
